Rhodes, J. (dissenting).
By virtue of the previous mutual agreement of all the companies interested, when the original policies involved herein were issued, eo instanti, the reinsurance in question came into being, and became then operative and in effect. The act of insurance was the act which brought reinsurance into existence and gave it force and validity. As the original insurance was issued in New York, so the reinsurance thereby begotten also had its inception at the same time and place.
Crapser, J., concurs.
Determination annulled, with fifty dollars costs and disbursements.